Exhibit 23.02 LAROCHE PETROLEUM CONSULTANTS, LTD. CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As independent oil and gas consultants, LaRoche Petroleum Consultants, Ltd. hereby consents to the use of and reference to its name and its reports, relating to the proved oil and gas reserves of Westside Energy Corporation (the “Company”) as of December 31, 2006 and December 31, 2005, in Post-Effective Amendment No. 4 to the Registration Statement on Form SB-2 of the Company (SEC file no. 333-120659) and Post-Effective Amendment No. 2 to the Registration Statement on Form SB-2 of the Company (SEC file no. 333-131411), and any further amendments to the foregoing registration statements filed by the Company and in the combined prospectus to which the foregoing registration statements relate. LaRoche Petroleum Consultants, Ltd. By: /s/William M. Kazmann Name: William M. Kazmann Title: Partner Dallas, Texas July 9, 2007
